Citation Nr: 0208819	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  94-47 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
liver laceration.

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1993.  

This appeal arises from a June 1994 rating decision in which 
VA's Regional Office in Pittsburgh, Pennsylvania (Pittsburgh 
RO) denied service connection for right knee injury 
residuals, a back disability, and residuals of a left knee 
injury and liver laceration.  The June 1994 rating decision 
also awarded service connection and assigned noncompensable 
disability ratings for residuals of a chest wound with a 
status post pneumothorax, and abdominal, right leg and left 
arm injury residuals, and denied entitlement to a compensable 
rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  The 
veteran appealed the denials of service connection and of a 
compensable rating under the provisions of 38 C.F.R. § 3.324.

At the January 1995 RO hearing on appeal, the veteran raised 
the issue of entitlement to a compensable rating for 
residuals of a chest wound with a status post pneumothorax.  
By rating action of March 1996, the RO implemented a hearing 
officer's decision which granted an increased rating from 
zero percent to 10 percent for residuals of a chest wound 
with status post pneumothorax.  The grant of a compensable 
rating for this disability renders moot the issue of 
entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the case to accord the veteran a hearing before a member of 
the Board at the RO.  

Following the May 1997 Board remand, the veteran moved to 
Arizona and the case was transferred to the Phoenix, Arizona 
RO.  

A Travel Board hearing was scheduled in May 1999, but that 
the veteran failed to appear, although duly notified of the 
time and place of the hearing.  Accordingly, the Board will 
review this case as if the veteran withdrew his request for a 
personal hearing.  See 38 C.F.R. § 20.704(d) (2001).

A September 1999 Board decision denied service connection for 
a right knee disability on the basis that the claim , and 
remanded the issues of service connection for a back 
disability, a left knee injury, and liver laceration 
residuals for further development.  

Following the September 1999 Board decision, the veteran 
moved to Pennsylvania, and the case was transferred to the 
Pittsburgh, Pennsylvania RO.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a left knee disability or residuals of a liver laceration 
related to service.


CONCLUSION OF LAW

Neither a left knee disorder nor a disability arising from a 
liver laceration was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1137, 5103A (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background  

Pre-service medical records note that the veteran injured his 
left knee playing football in November 1989.  A bipartite 
patella was diagnosed by x-ray study.  

The veteran's medical examination pursuant to enlistment into 
service was negative for any complaints or findings 
associated with a left knee disability.  The veteran's 
service medical records include a private hospital May 1992 
admissions note diagnosing a superficial liver laceration 
from a stab wound.  An exploratory laparotomy was performed 
and revealed a small, non-bleeding liver lobe laceration and 
no other findings.  At the time of follow-up treatment, later 
in May 1992, it was noted that the veteran voiced no 
complaints and that the stabbing and laparotomy scars 
appeared to be well-healed.  The veteran's condition was 
stable.  A June 1993 medical note reported the veteran's 
complaints of left knee pain due to a softball injury.  Left 
knee pain of two years' duration was noted.  The veteran was 
sent to "knee school."  An assessment of left knee 
patellofemoral syndrome was given. 

The veteran's medical examination pursuant to separation from 
service was negative for any complaints or findings of left 
knee or liver disability.  

A report of a September 1993 VA medical examination is of 
record.  The examiner noted that the veteran fractured his 
left knee prior to entering service and injured both knees in 
service.  On examination there was moderate crepitus on range 
of motion and complaints of pain on extremes of motion.  X-
ray study of the left knee was negative except for a finding 
of bipartite patella.  The diagnoses were status post 
multiple stab wounds, rule out residual effects; alleged 
intermittent pain at stab sites, possibly from scars; and 
status post re-injury of an old left knee fracture, possible 
osteoma of the left patella or post-fracture deformity; and 
possible chondromalacia and/or post-traumatic arthritis of 
the left knee.  A muscle examination was negative, except for 
prominence of the left patella which the veteran admitted was 
there prior to entrance into service.  

At a hearing in January 1995, the veteran testified that, 
while in service in May 1992, he was attacked by two men on 
his ship.  He was stabbed several times and fell to his 
knees, injuring them on steel deck plates.  He noted that his 
liver was lacerated.  He also noted treatment in service for 
knee pain due to a softball injury.  Therefore, the veteran 
maintained that he is entitled to service connection for a 
left knee disability and for the residuals of a laceration to 
the liver.  

On VA examination of the veteran's knees in April 1995, he 
complained that both knees ached, but the right knee was less 
severe than the left.  He described knee swelling and 
stiffness without specifying one or both knees.  The veteran 
complained of pain on palpation of the left knee.  There was 
no effusion or ligamentous laxity.  A bony prominence was 
noted over the left knee.  Bilateral knee x-rays were within 
normal limits.  The diagnosis as to the left knee was suspect 
prior history of fractured left patella, and chronic 
bilateral knee pain of no specific abnormality.  On VA 
gastrointestinal examination in April 1995, the diagnosis was 
status post multiple abdominal stab wounds with a history of 
liver laceration.  The examiner added that painful 
postoperative adhesions were a possibility because of stab 
wounds and surgical repair.

Pursuant to Board remand, an orthopedic examination was 
conducted in September 2000.  The examiner reviewed the 
claims file prior to the examination.  The veteran noted that 
he injured his left knee in the 1980's.  He also noted that 
he injured his left knee in service when he fell down a 
ladder and struck his knees onto a metal deck.  The veteran 
stated that he applied ice and was seen in sick call a few 
times.  The veteran complained of left knee pain which he had 
most days, as well as instability and weekly swelling.  The 
examiner noted that the veteran had not required bracing, 
surgery or long-term medications for the injury.  The 
examiner noted that no knee injury was documented in the 
service medical records related to the stabbing.  

The diagnoses were history of prior left knee injury with 
radiographic evidence of bipartite patella, a normal variant; 
and vague left knee discomfort with unremarkable examination.  
The examiner stated that examination of the veteran's left 
knee was unremarkable and that the bipartite patella was a 
normal variant.  He could not explain the veteran's knee 
complaints on the basis of any injury.  

A liver, gall bladder and pancreas examination was conducted 
in October 2000.  After reviewing the c-file and conducting 
the examination, the examiner stated that there were no 
residuals from the laceration to the liver in 1992.  

Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for a left knee disability 
and residuals of a liver laceration.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A.  
In this regard, there has been notice as to information 
needed, medical examinations have been obtained, and there 
has been rating decisions, a statement of the case, and 
supplemental statements of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative, through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of an additional examination.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
Moreover, since there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) ( addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  For a 
showing of a chronic disease inservice, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Furthermore, where a condition noted during service is not 
shown to be chronic, evidence of continuity of symptomatology 
is required to establish service connection.  38 C.F.R. § 
3.303(b); Cahall v. Brown, 7 Vet. App. 232, 236 (1994).  
While lay statements are probative as to observable facts 
such as the veteran manifesting pain in service and 
continuously after discharge, such statements are not 
probative for establishing a medical diagnosis.  Bennett v. 
Brown, 10 Vet. App. 178, 182-183 (1997).  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Congress has specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service Connection for Residuals of a Left Knee Injury

It is undisputed that the veteran sustained a left knee 
injury prior to service.  The Board notes the pre-service 
existence of a left bipartite patella in November 1989.  The 
September 1993 and April 1995 VA examinations note possible 
residuals stemming from that injury.  The latest orthopedic 
examination of record found no current left knee injury.  
Without deciding whether the veteran's left knee was sound on 
entrance into service, in light of the absence of a current 
diagnosis of a left knee disorder, service connection is not 
warranted.  See Brammer, supra. 

The Board notes the veteran's statements that he suffers from 
a current left knee disability related to service.  However, 
the veteran is a lay person, and as a layperson, he does not 
have the expertise to opine regarding medical etiology or to 
render a medical diagnosis.  Thus, his contentions are of 
limited value.  See Layno, supra.  The medical evidence 
reflecting that no such disability is shown is far more 
persuasive.  

Service Connection for Residuals of a Liver Laceration

The veteran has asserted that his liver was lacerated when he 
was stabbed in service, and that he currently suffers from 
the residuals of that injury.  However, the examiner who 
conducted the latest liver examination noted no such current 
residuals from the stabbing.  The April 1995 VA examination 
only noted a liver laceration by history.  In light of the 
absence of a current diagnosis of a residuals of the 
inservice laceration to the liver, service connection for a 
liver disability is not warranted.  See Brammer, supra.

The Board notes the veteran's statements that he suffers from 
a current liver disability related to service.  However, the 
veteran is a lay person, and as a layperson, he does not have 
the expertise to opine regarding medical etiology or render a 
diagnosis. Thus, his contentions are of limited probative 
value.  See Layno, supra.  The Board finds the medical 
opinion rendered in this case to be far more persuasive.  

Conclusion

The preponderance of the evidence is against the claims for 
the residuals of a left knee injury and residuals of a liver 
laceration.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of a left knee injury and 
residuals of a liver laceration is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

